Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150558                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano
  In re Application of Indiana Michigan Power                                                         Richard H. Bernstein,
  Company for a Certificate of Necessity                                                                              Justices
  _________________________________________
  ATTORNEY GENERAL,
           Appellant,
  v                                                                 SC: 150558
                                                                    COA: 314979
                                                                    MPSC: 00-017026
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee,
  and
  INDIANA MICHIGAN POWER COMPANY,
           Petitioner-Appellee,
  and
  MICHIGAN ENVIRONMENTAL COUNCIL,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2014
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE only the Court of Appeals statement that: “Since
  the term [singular] is subject to two interpretations, it is ambiguous and judicial
  construction is required to effectuate Legislative intent.” This definition of ambiguity is
  not correct. A provision of law is ambiguous only if it “irreconcilably conflict[s]” with
  another provision or “when it is equally susceptible to more than a single meaning.”
  Mayor of Lansing v MPSC, 470 Mich. 154, 166 (2004). However, the Court of Appeals
  correctly considered the statutory context to assess the meaning of the term. Koontz v
  Ameritech Services, Inc, 466 Mich. 304, 318 (2002). In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2015
           p0922
                                                                               Clerk